747 N.W.2d 866 (2008)
HARBOR PARK MARKET, INC., Plaintiff-Appellant,
v.
William GRONDA and Linda Gronda, Defendants-Appellees, and
Carleton Enterprises, Inc., Defendant-Appellee.
Docket Nos. 135383, 135384. COA Nos. 267207, 267288.
Supreme Court of Michigan.
May 7, 2008.
On order of the Court, the application for leave to appeal the October 25, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.